[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGEMENT OF THE COURT
After a hearing in damages, wherein the plaintiff claimed damages and legal costs of nearly $40,000 (Forty Thousand Dollars), the court finds the following damages were proven.
Monies spent to rectify damage    $3,463.25 15% Attorney's fee    520.00 Sheriff's fee   1,317.00 TOTAL  $5,300.25 Security deposit credit  $5,250.00 Net to plaintiff    $50.25
While the plaintiff claims thousands of dollars for work ostensibly done by Paint Plus and one Paul Chase, there is no indication that this work was done or paid for. The "bills" were rendered the day the tenant moved out. Other bills related to repairs were dated while the tenant was in occupancy. Other bills seem inflated, duplicitous and unrelated to this case.
BY THE COURT, CHARLES D. GILL, JUDGE